DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (US 5298078 A).
Itoh teaches cleaning compositions for a molding machine and cleaning method.  Theses compositions are intended to remove residual resin from the interior of the machine.  The compositions contain (a) a graft polymer and (b) a thermoplastic styrene polymer in ratios from 2/100 to 160/100 (see title and abstract).  In paragraph 17, Itoh notes that a another resin, beyond (a) and (b) can be included as a diluent.  Noting that this paragraph refers to the (a) and (b) component as resins and would thus meet the limitations of thermoplastic resin found in instant claim 1.
 Concerning the glass wool of instant claims 1-4, it should at first be noted that glass wool is not actually wool but is more traditionally referred to as fibre or glass fiber or even fiberglass as these fibers are similar to wool fibers.  In paragraphs 30-34, Itoh teaches the preferable inclusion of glass fibers in their composition in ratios of 5-100 parts by weight for every 100 parts of the combined weight of components (a) and (b).  Noting that 100 parts by weight glass fiber to 100 parts of the thermoplastic resin would meet the 50% weight requirement of instant claim 2.
Concerning instant claim 3, Itoh teaches the preferable use of lubricant agents.  However, as the lubricant is not required in the composition the limitations of instant claim 3 are met.
Concerning the method claims 5, 8, 9, 10 and specifically the heating step, Itoh teaches heating and kneading the composition prior to use in the molding machine (see paragraphs 42 and 45).  The temperature is preferably between 250 and 310 degrees Centigrade.

Claim(s) 1, 3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakita (US 20120000489 A1).
Wakita teaches resin compositions for cleaning a plastic processing maching which contain a tracer substance and a thermoplastic resin (see abstract).  Meeting the limitations of the molding machine and the thermoplastic resin limitations of instant claims 1 and 9.
Concerning the glass wool requirement of instant claim 1, Wakita teaches various suitable fillers for their composition including the use of glass fibers (see paragraph 20).
Concerning the heating step of instant claim 9, Wakita teaches in example 1 (paragraph 30) the use of the cleaning composition at temperatures of 230 degrees Centigrade.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767